Citation Nr: 9902232	
Decision Date: 01/27/99    Archive Date: 02/01/99

DOCKET NO.  96-42 093	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUES

1.  Entitlement to an increased evaluation for low back 
disability, currently evaluated as 40 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
status post arthrotomy, currently evaluated as 40 percent 
disabling.

3.  Entitlement to an increased evaluation for right knee 
instability, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for a psychiatric 
disability, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1972 to March 
1977.

This case is before the Board of Veterans Appeals (BVA or 
Board) on appeal from a May 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Milwaukee, Wisconsin (RO), which denied an evaluation in 
excess of 30 percent for status post arthrotomy of the right 
knee, with traumatic arthritis; and granted an increased 20 
percent evaluation for chronic low back pain with 
degenerative joint disease, effective the date of VA 
outpatient treatment, August 1995.  During the pendency of 
the appeal, an August 1996 RO hearing officers decision 
increased the right knee status post arthrotomy evaluation to 
40 percent, and an October 1997 rating decision increased the 
low back disability to 40 percent, each increase effective 
August 1995.  A February 1998 rating decision assigned a 
separate 10 percent evaluation for right knee instability, 
effective August 1995.  

This case is also before the Board on appeal from an October 
1996 rating decision granting service connection for pain 
disorder, secondary to right knee and low back disabilities.  
A 10 percent evaluation was assigned, effective May 1996, the 
date of VA outpatient treatment.  An October 1997 rating 
decision re-identified the service-connected psychiatric 
disability as major depression, and granted an evaluation of 
30 percent, effective May 1996. 


CONTENTIONS OF APPELLANT ON APPEAL

The veteran essentially contends that the RO was incorrect in 
not granting the benefits sought on appeal.  The veteran 
maintains, in substance, that the current evaluations 
assigned for the claimed disabilities do not adequately 
reflect the severity of those disabilities.  He contends that 
his low back disability and right knee status post arthrotomy 
disabilities result in pain and reduced employability.  He 
also asserts that his psychiatric disability results in 
depression and affects his ability to interact with his 
family.  Therefore, a favorable determination has been 
requested.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veteran's 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against an evaluation in excess of 40 percent for 
right knee status post arthrotomy, against an evaluation in 
excess of 10 percent for right knee instability, and against 
an evaluation in excess of 40 percent for a low back 
disability. It is further the decision of the Board that the 
evidence supports an increased evaluation of 50 percent for 
the veteran's service-connected psychiatric disability.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran is in receipt of the maximum schedular 
evaluation assignable for nonankylosed limitation of motion 
of the lumbar spine, and/or lumbosacral strain.

3.  The veteran's service-connected right knee status post 
arthrotomy with traumatic arthritis is manifested by pain on 
use and limitation of motion, which has not been shown to 
result in ankylosis or limitation of extension to 45 degrees. 

4.  No more than slight instability of the right knee has 
been demonstrated.

5.  The veteran's service-connected psychiatric disability is 
manifested by no more than considerable social and 
occupational impairment, with reduced reliability and 
productivity.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 40 
percent for low back disability have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.10, 4.71a, Diagnostic Code 5295 (1998).

2.  The schedular criteria for an evaluation in excess of 40 
percent for right knee status post arthrotomy with traumatic 
arthritis have not been met.  38 U.S.C.A. §§ 1155, 
5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.71a, Diagnostic 
Codes 5003, 5010, 5261 (1998).

3.  The schedular criteria for an evaluation in excess of 10 
percent for right knee instability have not been met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 
4.71a, Diagnostic Code 5257 (1998).

4.  The schedular criteria for an increased 50 percent 
evaluation for major depression have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. § 4.132, Diagnostic Codes 9405, 9410 
(1996); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic 
Code 9434 (1998). 



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

A.  Factual Background

A June 1977 rating decision granted the veteran service 
connection for right knee arthrotomy, evaluated as 20 percent 
disabling, effective March 1977.  A February 1993 rating 
decision increased the evaluation to 30 percent, effective 
June 1991.  The rating decision identified the disability as 
right knee post-operative status arthrotomy, with traumatic 
arthritis.  

A May 1995 rating decision granted the veteran service 
connection for chronic low back pain with degenerative joint 
disease, evaluated as 10 percent, effective November 1992.  

Service connection for a pain disorder was granted by an 
October 1996 rating decision.  The evaluation was 10 percent, 
effective May 1996. 

According to the report of a July 1995 VA examination, the 
veteran complained of pain in the back during the night and 
day and pain in the right knee with trouble ambulating and 
requiring a cane.  He reported taking medication for the 
pain.  On physical examination, there was some tenderness to 
palpation of the spine, with no spasm elicited.  Forward 
flexion was to 90 degrees, backward extension was to 5 
degrees,  lateral flexion was to 30 degrees bilaterally, and 
rotation was to 45 degrees, bilaterally.  Following X-ray 
examination of the lumbar spine, the diagnosis was chronic 
low back pain with osteoarthritis.  

According to the report of an April 1996 VA examination, the 
veteran complained of increased limping, and increased right 
knee pain and low back pain.  The veteran reported taking 
medication to control his pain.  On physical examination, the 
veteran was noted to limp all the time, and his right knee 
was in the flex position.  There was no swelling, subluxation 
or lateral instability but there was bilateral crepitus and 
limited range of motion.  Range of motion of the right knee 
was flexion to 85 or 90 degrees, extension to 25 degrees.  
The veteran had severe pain on the right knee.  The diagnosis 
for the right knee was status postoperative surgery for 
medial meniscus tear on the right knee, with traumatic 
arthritis with a flexed knee at 25 degrees at all times.  

The veteran's spine had no postural abnormalities or fixed 
deformities.  There was tensing of the left paraspinal muscle 
of the lumbosacral region, with pain traveling to the left 
buttock.  Range of motion was forward flexion to 75 degrees 
with pain in the left lumbosacral region and buttock; 
backward extension to 25 degrees, left lateral flexion to 20 
degrees with pain in the left buttock and left paraspinal 
region; right lateral flexion to 25 degrees; rotation to the 
left to 30 degrees, with pain in the left buttock with 
radiation to the left lumbosacral region paraspinal area; and 
rotation to the right to 35 degrees.  Leg raising showed pain  
in the low back.  There was no neurological involvement.  The 
diagnosis was low back pain with degenerative arthritis due 
to knee injury.  

According to the report of a July 1997 VA orthopedic 
examination, the veteran related that he took Voltaren twice 
a day for pain, and had had to change from full-time to part-
time employment about one year earlier due to low back pain.  
He had recently restarted his TENS unit and was receiving 
treatment at the Pain Clinic.  The pain was in the lower 
back, mostly on the left side to the left buttock area.  
Movement, the weather and lifting resulted in additional pain 
and the pain sometimes went upwards too.  The veteran had to 
stop tasks because of the pain and stated that his mood 
sometimes was poor due to pain.  He reported flare-ups of 
pain for no reason, with three extreme episodes of pain in 
the prior year, each lasting about two weeks.  He was able to 
lessen the frequency of flare-ups by pacing himself.  During 
flare-ups, the pain was 10/10, and on good days the pain was 
3 to 4/10.  

Regarding the veteran's right knee, he wore a Bledsoe 
thruster to stabilize the knee at all times.  There was pain 
on the right medial side.  The pain was 9 to 10/10 when 
worse, especially after a walk.  Weather and humidity also 
affected the knee pain.  Heat, ice and Voltaran had helped to 
reduce the pain in the past.  The pain was daily and 
fluctuated daily, but there were no flare-ups.  The veteran's 
walking tolerance was six to seven blocks, standing tolerance 
was four hours, sitting tolerance was thirty minutes, and 
driving tolerance was about 1.5 hours or 100 hundred miles.  

Many of the veterans activities of daily living were 
independent, but he sometimes needed assistance for washing 
his back in the shower chair.  He used a brace and cane all 
the time for walking.  He was unable to go up or down stairs 
at all.  Because of pain, he was not able to wash dishes, do 
laundry, clean, vacuum, shovel snow, or mow the lawn.  The 
veteran's sleep was disturbed mainly by the back pain, but 
also by the knee pain.  He needed to sleep in various 
positions to ease the pain.  

On physical examination, the veteran walked with an antalgic 
gait, short stance phase on the right step.  His right knee 
was always bent about 20 degrees.  When standing, the 
veteran's weight shifted to the left, with his right knee 
bent.  The veteran's range of motion for the spine was 
flexion to 45 degrees, extension to 10 degrees, lateral 
bending to 20 degrees to the right and 10 degrees to the 
left, and rotation 20 degrees to the right and 10 degrees to 
the left.  There was pain on bending and rotation to the 
left.  There was tenderness at the L1 spinous process area.  
The paravertebral muscle had normal tone, bilaterally, there 
was slight tenderness at the left gluteal muscle area, 
straight leg rasing tests were to 80 degrees, bilaterally, 
and patellar reflexes were actively 1+ bilaterally and equal.  
Sensory tests showed diminished sensation in both feet, and 
sole areas, in tactile and cold.  Vibration sense was also 
diminished, bilaterally, especially on the right side which 
had no vibration sense at all.  

The right knee had active extension to 15 and passively to 
3, with about 12 degrees of extension lag.  There was 
tenderness on the joint space on the medial side, but there 
was no heat, capsular thickening, or effusion.  There was 
lateral instability on the medial side of about 10 mm.  There 
was no lateral instability on the lateral side.

A summary noted that the veteran had recently developed low 
back pain, which limited his workability, as well as his 
functioning and performance of activities of daily living.  A 
radiographic examination of the veteran's lumbar spine showed 
no abnormality, and therefore the examiner concluded that the 
veteran's low back pain must be a muscle strain, with no 
neurological involvement.  

The veteran underwent VA psychiatric examination in August 
1996.  It was noted he was married and lived with his wife 
and two children.  He was employed in both full-time and 
part-time positions with separate employers.  He indicated 
employment was a struggle due to pain and discomfort.  He 
reported a generally stable family life, but admitted his 
family put up with a lot because of [his] mood swings.  
He stated he was angry and frustrated often because of the 
chronic pain, and took it out on his family members.  On 
mental status examination, the veteran demonstrated no 
abnormal behavior patterns.  His thought content was 
unremarkable.  When asked, he did not know if he was 
depressed, but noted difficulty coping with the pain in his 
leg when he felt he cant take anymore.  He complained of 
trouble with frustration and sometimes controlling his anger, 
but stated he was managing to keep it together on the 
job.  There were no significant vegetative symptoms which 
interfere with his job performance.  The diagnosis was 
chronic pain syndrome and some dysphoria.  His assigned 
Global Assessment of Functioning (GAF) score was 60 to 65.  

The report of a September 1997 VA psychiatric examination 
reflects that the veteran could work no more than half-time 
(four hours, five days a week) non-effort work, which limited 
him greatly as an x-ray technician.  The veterans wife was 
unemployed and they had been spending inordinate amounts of 
time together, to the detriment of their relationship.  The 
veteran's two adult children and 12-year old lived with the 
veteran and his wife, and they stayed out of his way.  He 
received treatment at the Pain Clinic and at Outpatient 
Psychiatry, which provided him with antidepressant medication 
and sleeping pills.  

The veteran stated that his pain had begun to increase about 
one year earlier, and that he had then felt helpless and 
hopeless, became chronically irritable, never smiled, and 
frequently blew up unpredictably at home.  He indicated 
that it was then that he led a sad, angry and isolated 
existence, slid into marked depression, and was referred for 
outpatient psychiatric treatment.  Antidepressant medications 
were begun and his situation was currently improving.  He was 
learning to pace himself to avoid pain flare-ups, but felt 
his relationships were only a little better.  

On objective observation, the veteran appeared neat and 
clean.  He was polite, friendly, and his speech was within 
normal limits and spontaneous.  He was alert, oriented in 
three spheres and attentive.  His thinking appeared quick, 
clear and coherent, and his answers were goal-directed and 
logical.  His memory was grossly intact.  He denied signs or 
symptoms of a formal thought disorder and none was obvious in 
the interview.  Insight seemed good and judgment was fair, 
compromised only by periodic angry outbursts.  Affect in the 
interview was somewhat labile, but his mood was mostly 
positive.  He had some anxiety about his pain, and its 
effects on his employability and family life.  The veteran 
experienced long intervals of sadness and periods of short 
temper, although medication had improved his deep depression 
manifested in feeling of hopelessness, helplessness and 
irritability.  He had learned strategies to inform his family 
when they should leave him alone.  He denied suicidal 
ideation, any impulse to hurt or kill others, and was 
remorseful at the effect of his irritable outbursts on his 
family.  

The Axis I diagnosis was major depression in partial 
remission with medication.  The Axis V Global Assessment of 
Functioning (GAF) score was 51, symptoms moderate with 
medications, considerable occupational, social and family 
difficulty.  The examiner noted that pain and related 
depression had limited the veteran's ability to work half-
time.  

Regarding the veteran's knee, VA outpatient treatment records 
show that in October 1995, the veteran's active right knee 
range of motion was 5 to 45 degrees, with passive range of 
motion from 3 to 100 degrees.  There was mild valgus laxity.  
The impression was degenerative joint disease of the right 
knee.  The veteran was provided an impression of degenerative 
joint disease in January 1996.  In March 1996, he was able to 
flex his leg to the calf, and had 10 degrees extension.  
There was no muscle tenderness.  The assessment was 
degenerative joint disease of the right knee.  On physical 
examination in April 1996, there was minimum crepitus, and 
range of motion was from zero to 120 degrees.  The impression 
was that the veteran was not a candidate for a total knee 
replacement. 


Regarding the veteran's low back, VA treatment records show 
that he complained of pain at various times from August 1995 
to September 1996.  Diagnoses included mild degenerative 
joint disease of the lumbosacral spine, and chronic low back 
pain.  The veteran was prescribed medication.  In January 
1996, it was noted that the veteran's low back pain was 
greater than objective findings.  There was no pain 
radiation, lower extremity weakness, numbness, or tingling.  
He complained of fragmented sleep secondary to pain.  In 
March 1996, no radiculopathy was found.  

Regarding the veteran's psychiatric disability, VA treatment 
records show that he sought treatment at the VA Pain Clinic 
from May 1996 to April 1997, where he learned techniques to 
communicate his pain to his family, cope with pain, increase 
daily activities and family interaction, and relax.  
Assessments were major depression, and complaints included 
feeling of hopelessness, helplessness, depression, troubles 
with sleep and sexual performance, and blowing up at his 
family.  In March 1997, the veteran's Axis I diagnosis was 
moderate major depression, and his Axis V GAF score was 50.  

The veteran testified at a personal hearing in June 1996 that 
he had undergone twelve surgeries on his right knee.  He said 
that he wore a brace daily, used a cane since 1990, limped 
constantly, and had no full extension of the right knee and 
as a result his right leg was shorter than the left.  He 
stated that he did not have pain at rest or locking, but did 
have swelling with wet weather.  He explained that he had 
tried to use a ten pound weight to increase his extension, 
but it resulted in muscle cramps.  

The veteran asserted that his back pain caused him to miss 
work about six or eight times in a six-month period.  It was 
difficult for him to work, because he was unable to pace 
himself like at home.  His back pain prevented him from doing 
much physical activity with his children, and woke him up 
after four or five hours of sleep even with sleeping pills.  
The resulting lack of sleep made him stressed and irritable.  
The veteran was on anti-anxiety medication as well as a 
number of other medications.  He reported back spasms on a 
daily basis to several times a week.  He went to the Pain 
Clinic every other week.  

B.  Legal Background

As a preliminary matter, the Board finds that the veteran's 
claims are plausible and thus well-grounded within the 
meaning of 38 U.S.C.A. § 5107(a); see Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (a claim of entitlement to an 
increased evaluation for a service-connected disability 
generally is a well-grounded claim). The Board is satisfied 
that all relevant evidence has been obtained with respect to 
the claims and that no further assistance to the veteran is 
required in order to comply with the duty to assist mandated 
by statute.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disabilities at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

"Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating."  38 C.F.R. § 4.7.



I.  Low back disability.  

The veterans current 40 percent rating represents the 
maximum schedular evaluation assignable for limitation of 
motion of the lumbar spine, and for lumbosacral strain.  38 
C.F.R. Part 4, Diagnostic Codes 5292 and 5295.  Under the 
rating schedule, a 60 percent evaluation is warranted for 
pronounced intervertebral disc syndrome, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
Diagnostic Code 5293.  In addition, a 50 percent evaluation 
is warranted for unfavorable ankylosis of the lumbar spine, 
and a 60 percent evaluation is warranted for complete 
ankylosis of the spine in a favorable angle, or residuals of 
a fractured vertebra without cord involvement, with abnormal 
mobility requiring a neck brace.  Diagnostic Codes 5285, 
5286, and 5289.

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1998).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for the service-connected 
low back disability.  First, there is no evidence that the 
veteran has ankylosis of the spine, or residuals of fractured 
vertebrae.  Accordingly, an increased evaluation is not 
warranted under Diagnostic Codes 5285, 5286 or 5289.

Likewise, there is no evidence that the veteran suffers from 
pronounced intervertebral disc syndrome.  On VA examination 
in March 1996, no radiculopathy was found.  On VA examination 
in April 1996, it was specifically found that there was no 
neurological involvement.  On VA examination in July 1997, it 
was noted that the veteran's pain was the result of a muscle 
strain, with no neurological involvement.  Moreover, there 
has been no showing of sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings with little intermittent relief.  

Further, there is no evidence that a higher evaluation under 
sections 4.40 and 4.45 is warranted for low back functional 
loss, pursuant to the guidelines set forth in Deluca.  The 
Board recognizes the veteran's complaints of back pain and 
his treatment at the VA Pain Clinic.  However, regardless of 
any corresponding reduction of range of motion, the Rating 
Schedule does not provide an evaluation in excess of 40 
percent for limitation of motion of the lumbar spine or for 
lumbosacral strain.  Diagnostic Codes 5292, 5295 (1998).  
Therefore, a higher evaluation under sections 4.40, 4.45 or 
4.59 for complaints of low back pain is not warranted.  See 
DeLuca, 8 Vet. App. at 202.

Accordingly, the Board finds that the veteran's low back 
disability more nearly approximates the criteria required for 
a 40 percent evaluation, and an increased evaluation is not 
warranted.  38 C.F.R. § 4.7.  

II.  Right knee status post arthrotomy.  

The RO has rated the veteran's right knee status post 
arthrotomy as traumatic arthritis of the knee, under 
Diagnostic Code 5010.  According to Diagnostic Codes 5010 and 
5003, traumatic arthritis established by X-ray findings will 
be rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  Limitation of motion must be objectively confirmed 
by findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion. 


A 50 percent evaluation is warranted for limitation of 
extension of the leg to 45 degrees.  Diagnostic Code 5261. In 
addition, a 50 percent evaluation is warranted for ankylosis 
of the knee in flexion between 20 and 45 degrees.  Diagnostic 
Code 5256.  

As stated earlier, disability of the musculoskeletal system 
is primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45.  See Deluca, 8 
Vet. App. at 202.

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against an 
evaluation in excess of 40 percent for right knee status post 
arthrotomy.  First, there is no evidence that the veteran has 
ankylosis of the right knee.  Accordingly, an increased 
evaluation is not warranted under Diagnostic Code 5256.

Likewise, there is no evidence that the veteran currently 
suffers from limitation of extension of the right leg to 45 
degrees.  The Board notes that in October 1995, the veterans 
active range of motion for the right knee was from 5 degrees 
extension to 45 degrees flexion.  In March 1996, it was 
reported he had extension of 10 degrees; in April 1996, range 
of motion was noted to be from zero degrees extension to 120 
degrees flexion; and in July 1997, there was only 12 degrees 
of extension lag.  

Further, there is no evidence that a higher evaluation under 
sections 4.40 and 4.45 is warranted for right knee functional 
loss, pursuant to the guidelines set forth in Deluca.  The 
Board recognizes the veteran's complaints of right knee pain 
and his treatment at the VA Pain Clinic, and indeed the 
objective medical evidence does show pain on motion and 
limitation of motion.  However, the functional loss due to 
pain has not been demonstrated to be of such severity as to 
constitute the additional limitation of extension necessary 
for the next higher evaluation.  Diagnostic Code 5261.  
Accordingly, the Board concludes that the veteran's right 
knee arthritis is correctly evaluated as 40 percent 
disabling, and a higher evaluation under sections 4.40, 4.45 
or 4.59 for complaints of pain is not warranted.  See DeLuca, 
8 Vet. App. at 202.

Accordingly, the Board finds that the veteran's right knee 
arthritis more nearly approximates the criteria required for 
a 40 percent evaluation, and an increased evaluation is not 
warranted.  38 C.F.R. § 4.7.  

III. Right Knee Instability


Under Diagnostic Code 5257, the current 10 percent evaluation 
is assignable for slight recurrent subluxation or lateral 
instability.  Where the degree of instability is moderate, a 
20 percent evaluation is warranted.  A 30 percent evaluation 
is warranted for severe recurrent subluxation or lateral 
instability.  

The reported clinical findings consistently demonstrate no 
more than slight right knee instability.  In October 1995, 
the demonstrated valgus laxity was clinically noted to be 
only mild.  On VA examination in April 1996, there was no 
subluxation or lateral instability clinically noted.  On VA 
examination in July 1997, it was noted his lateral 
instability was approximately 10 mm on the medial side, with 
no lateral instability on the lateral side.  As such, 
although the veteran wears a knee brace, there has been no 
clinical demonstration of  more than sight instability.  As 
the criterion for the next higher evaluation has not been 
met, an increased rating is not warranted.


IV.  Psychiatric disability.

Under the provisions of the Rating Schedule in effect prior 
to November 7, 1996, a 30 percent evaluation for major 
depression requires definite impairment in the ability to 
establish or maintain effective or wholesome relationships 
with people, and the psychoneurotic symptoms result in such 
reduction in initiative, flexibility, efficiency and 
reliability levels as to produce definite industrial 
impairment.  Diagnostic Code 9405.

A 50 percent evaluation for major depression requires that 
the ability to establish or maintain effective or favorable 
relationships with people be considerably impaired, and that 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels be so reduced as to result 
in considerable industrial impairment.  Diagnostic Code 9405.

A 70 percent evaluation requires that the ability to 
establish and maintain effective or favorable relationships 
with people be severely impaired, and that by reason of the 
severity and persistence of psychoneurotic symptoms, there is 
severe impairment in the ability to obtain and retain 
employment.  Diagnostic Code 9405.

In Hood v. Brown, 4 Vet. App. 301 (1993), the United States 
Court of Veterans Appeals (Court) stated that the term 
"definite" in 38 C.F.R. § 4.132 was "qualitative" in 
character, whereas the neuropsychiatric rating terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirement that the Board articulate "reasons and 
bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).  In a precedent opinion, the General Counsel of the VA 
concluded that "definite" is to be construed as "distinct, 
unambiguous, and moderately large in degree."  It represents 
a degree of social and industrial inadaptability that is 
"more than moderate but less than large."  O.G.C. Prec. 9-93 
(Nov. 9, 1993).  The Board and the RO are bound by this 
interpretation of the term "definite."  38 U.S.C.A. § 
7104(c).  

Under the provisions of the Rating Schedule effective 
November 7, 1996, a 30 percent evaluation under the General 
Rating Formula for Mental Disorders is warranted for 
occupational and social impairment with occasional decrease 
in work efficiency and intermittent periods of inability to 
perform occupational tasks (although generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation  normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, and mild memory loss (such 
as forgetting names, directions, recent events).

A 50 percent evaluation is warranted by occupational and 
social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.

A 70 percent evaluation is warranted for occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking, or mood, 
due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); and inability to establish and maintain effective 
relationships.

Based on a thorough review of the evidence, the Board finds 
that the veteran's psychiatric disability is most accurately 
evaluated as 50 percent disabling, when considered under both 
the criteria in effect prior to November 7, 1996, as well as 
the revised criteria that became effective on that date.

The veteran's ability to establish and maintain effective 
social relationships has been shown to be considerably 
impaired by his pain-related depression, anger and inability 
to control his temper.  Although the veteran lives with his 
family, he is very difficult to be around.  He separates 
himself from his family and has reported no social 
acquaintances.  In September 1997, a VA examiner stated that 
the veteran's pain and related depression limited the veteran 
to part-time employment.

A 50 percent evaluation is also warranted by the veteran's 
GAF scores.  The Board notes that in March 1997, a VA 
examination found that the veteran was diagnosed with 
moderate major depression with a GAF score of 50.  According 
to the GAF Scale, a score between 41 and 50 represents 
serious symptoms (e.g. suicidal ideation, severe obsessional 
rituals, frequent shoplifting) OR any serious impairment in 
social, occupational or school functioning (e.g., no friends, 
unable to keep a job) (emphasis in original).  DSM-IV; 38 
C.F.R. § 4.125 (1998).  

On the other hand, the veteran's most recent GAF score, in 
September 1997, was 51, moderate with medications, 
considerable occupational, social and family difficulty.  The 
Board notes that according to the GAF Functioning Scale, a 
score of 51 represents moderate symptoms (e.g., flat affect 
and circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers) (emphasis in original).  DSM-IV; 38 C.F.R. § 4.125.  

The Board has considered an evaluation in excess of 50 
percent, but finds that the disability picture presented by 
the veterans psychiatric disability does not even 
approximate, or more nearly approximate, the criteria 
required for a 70 percent evaluation, under either the 
criteria in effect prior to November 7, 1996, or the revised 
criteria that became effective on that date.

The veteran does maintain a marital relationship, lives with 
his family, and does work half-time.  The Board points out 
that medical reports are negative for obsessional rituals, or 
speech that is illogical, obscure or irrelevant.  There is no 
evidence that the veteran neglects his personal hygiene and 
appearance.  VA examinations are negative for suicidal or 
homicidal ideation. 

In light of the above, the Board concludes that no more than 
a 50 percent evaluation is warranted for the veteran's 
service-connected psychiatric disability.  

C.  Extraschedular Consideration

The Board is required to address the issue of entitlement to 
an extraschedular rating under 38 C.F.R. § 3.321 only in 
cases where the issue is expressly raised by the claimant or 
the record before the Board contains evidence of 
exceptional or unusual circumstances indicating that the 
rating schedule may be inadequate to compensate for the 
average impairment of earning capacity due to the disability.  
See VA O.G.C. Prec. Op. 6-96 (August 16, 1996).  In this 
case, consideration of an extraschedular rating has not been 
expressly raised.  Further, the record before the Board does 
not contain evidence of exceptional or unusual 
circumstances that would preclude the use of the regular 
rating schedule.  


ORDER

An increased evaluation for right knee status post arthrotomy 
with traumatic arthritis is denied.

An increased evaluation for right knee instability is denied.

An increased evaluation for low back disability is denied.

Subject to the provisions governing the award of monetary 
benefits, a 50 percent evaluation for major depression is 
granted.



		
	U. R. POWELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
